Case: 16-11792      Document: 00514366952         Page: 1    Date Filed: 02/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals
                                    No. 16-11792                                 Fifth Circuit

                                  Summary Calendar                             FILED
                                                                        February 28, 2018
                                                                          Lyle W. Cayce
ISRAEL TREY RODRIGUEZ,                                                         Clerk

                                                 Plaintiff-Appellant

v.

WISE COUNTY JAIL, Sheriff Office; LIEUTENANT DAVID ARMSTRONG;
SERGEANT NFN BRUENER; WISE COUNTY JAILERS; OFFICER NFN
THOMAS, Sergeant; OFFICER NFN SHEPPS; ADMINISTRATOR RICK
DENNEY; OFFICER NFN FABELA; OFFICER NFN VALLEZ; SERGEANT
NFN TAYLOR; SHERIFF DAVID WALKER; CAPTAIN NFN GILLAN;
MEDICAL NURSE; MEDICAL OFFICER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:16-CV-662


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Israel Trey Rodriguez, Texas prisoner # 2068654, appeals the district
court’s dismissal pursuant to 28 U.S.C. § 1915A of his 42 U.S.C. § 1983 action
as frivolous and for failure to state a claim. Rodriguez, proceeding pro se,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11792     Document: 00514366952        Page: 2   Date Filed: 02/28/2018


                                  No. 16-11792

alleged in the district court that, while he was incarcerated as a pretrial
detainee in the Wise County, Texas, jail, he was sprayed with chemicals on
multiple occasions without justification.         He alleged that the individual
defendants, to varying degrees, used excessive force and were deliberately
indifferent to his medical needs. The district court dismissed Rodriguez’s
complaint on the grounds that, inter alia, Rodriguez sued the individual
defendants only in their official capacities and, even if it were to give credence
to Rodriguez’s constitutional claims, Rodriguez failed to state a claim against
Wise County because he failed to allege any policy or custom of Wise County
that led to constitutionally violative conduct.
      Rodriguez’s appellate brief does not address the district court’s reasons
for dismissing his claims. Although we afford pro se briefs liberal construction,
even pro se litigants must brief arguments to preserve them. Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993). By failing to identify any error in the
district court’s order regarding the dismissal of his claims, it is the same as if
Rodriguez had not appealed the district court’s judgment. See Brinkmann v.
Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Rodriguez’s appeal is without arguable merit and is frivolous.             See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Because the appeal is
frivolous, it is dismissed. See FIFTH CIR. R. 42.2. Rodriguez’s motion for leave
to supplement the record is denied. See Theriot v. Parish of Jefferson, 185 F.3d
477, 491 n.26 (5th Cir. 1999).
      Our dismissal of Rodriguez’s appeal and the district court’s dismissal
pursuant to § 1915A both count as strikes under 28 U.S.C. § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Rodriguez is
cautioned that, if he accumulates three strikes, he will be barred from
proceeding in forma pauperis in any civil action or appeal filed while he is



                                        2
    Case: 16-11792    Document: 00514366952     Page: 3   Date Filed: 02/28/2018


                                 No. 16-11792

incarcerated or detained in any facility unless he “is under imminent danger
of serious physical injury.” § 1915(g).
      APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING
ISSUED.




                                          3